DETAILED ACTION
Claim Status

Claims 1, 4-9 are pending, with claim 1 being independent.
Claims 1 and 5 have been amended. 
Claims 2-3 have been cancelled without prejudice or disclaimer. 
Claims 1, 4-9 will be examined below.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 5] of REMARKS,
	Huang however fails to disclose that a top surface of the liner comprises a curve, a top surface of the dielectric layer comprises a planar surface, and an anneal process is performed to remove residues on a top surface of the substrate after removing the first pad layer and part of the dielectric layer, as recited in the amended claim 1 of the present invention.

Examiner’s reply:
Applicant's arguments are not persuasive.
Huang et al. show a top surface of the liner 34, 36 comprises a curve 44 (‘recess’, fig. 8; ¶ 0019), and a top surface of the dielectric layer 38 comprises a planar surface. 
A new art TAKAHASHI et al. (US 20160247690 A1) is used to reject the limitation of anneal process to remove the etching residues.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140225219 A1) of record in view of Li et al. (US 20200105875 A1) of record and TAKAHASHI et al. (US 20160247690 A1).

Regarding independent claim 1, Huang et al. teach a method (fig. 1-8; ¶ 0009-0020) for fabricating semiconductor device, comprising:
forming a pad layer 22, 24 (fig. 1; ¶ 0009-0010) on a substrate 20, wherein the pad layer comprises:
a first pad layer 22 (‘Pad layer 22’, ‘silicon oxide’, fig. 1; ¶ 0010) on the substrate 20; and
a second pad layer 24 (‘mask layer 24’, ‘silicon nitride’, fig. 1; ¶ 0010) on the first pad layer 22; 
removing part of the pad layer 22, 24 and the substrate 20 to form a trench 32 (fig. 2; ¶ 0011);
forming a liner 34, 36 (‘liner oxide 34’ in ¶ 0012, ‘dielectric layer 36’ in ¶ 0013, see fig. 4) in the trench 32 after removing part of the pad layer 22, 24;
after forming the liner 34, 36 forming a dielectric layer 38 (‘dielectric region 38’, fig. 5; ¶ 0015) to fill the trench 32; 

removing the second pad layer 24 (fig. 7; ¶ 0017); and
after removing the second pad layer 24 performing a dry etching process (‘a dry etch method’, fig. 8; ¶ 0017) to remove the first pad layer 22 and part of the dielectric layer 38 at the same time to form a shallow trench isolation (STI) 40,
a top surface of the liner 34, 36 comprises a curve 44 (‘recess’, fig. 8; ¶ 0019), and a top surface of the dielectric layer 38 comprises a planar surface; and

Regarding the limitation, ‘wherein the dry etching process comprises a non-plasma etching process’, Huang et al. teach that their dry etching process is ‘a dry etch method, in which the process gases including NH3 and HF are used’ (fig. 8; ¶ 0017), but Huang et al. do not explicitly mention the word ‘non-plasma’ while describing their dry etching process.
However, the dry-etching process using NH3 and HF gases is no-plasma etching. Li et al. teach this in fig. 7, ¶ 0026.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Huang et al. and Li et al. to confirm the etching used for removing the pad layer and STI material by a non-plasma etching process according to the teachings of Li et al. with a general motivation of exploiting the advantages of the non-plasma etching process such as high selectivity to masking layers, no need for plasma processing equipment, highly controllable via temperature and partial pressure of reactants etc.

Regarding the limitation, ‘performing an anneal process to remove residues on a top surface of the substrate after removing the first pad layer and part of the dielectric layer’, Huang et al. teach to perform ‘cleaning steps’ after etching/removing the first pad layer and part of the 
However, TAKAHASHI et al. teach an anneal process (‘the wafer W is heated by the heater 24’, ¶ 0039) to remove residues on a top surface of the substrate (‘vaporizing and removing etching residue which exists on the wafer W’, ¶ 0039) after removing the first pad layer and part of the dielectric layer (‘After being subjected to an etching treatment’, ¶ 0039).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Huang et al., Li et al. and TAKAHASHI et al. to perform an post-etch cleaning process according to the teachings of TAKAHASHI et al. with a general motivation of improving electrical contacts among the componenets, reduce shorts and leakage currents by removing residues/contaminants.

Regarding claim 4, Huang et al., Li et al. and TAKAHASHI et al. further teach, the method of claim 1, wherein the first pad layer 22 comprises silicon oxide and the second pad layer 24 comprises silicon nitride (Huang et al., ¶ 0010).

Regarding claim 8, Huang et al., Li et al. and TAKAHASHI et al. further teach, the method of claim 1, wherein the dry etching process comprises hydrogen fluoride (HF) and ammonia gas (NH3) (Huang et al., ¶ 0017).

Regarding claim 9, Huang et al., Li et al. and TAKAHASHI et al. further teach, the method of claim 1, wherein the dielectric layer 38 comprises silicon oxide (Huang et al., ¶ 0015).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Li et al. and TAKAHASHI et al. as applied to claim 1 above, and further in view of Lee et al. (US 20190287971 A1) of record and Cheng et al. (US 20180315664 A1) of record.

Regarding claim 5, Huang et al., Li et al. and TAKAHASHI et al. teach all the limitations in claim 1.
Huang et al. further teach the method of claim 1, further comprising:
forming the liner 34, 36 (‘liner oxide 34’ in ¶ 0012, ‘dielectric layer 36’ in ¶ 0013, see fig. 4) in the trench 32 after forming the pad layer 22, 24;
forming the liner having a first portion 34 and a second portion 36 (fig. 3-4; ¶¶ 0012-0013)
forming the dielectric layer 38 on the second portion 36 (fig. 5; ¶ 0015).

But Huang et al., Li et al. and TAKAHASHI et al. are silent upon the provision of wherein the method of claim 1, further comprising: 
performing a nitridation process to divide the liner into a first portion and a second portion; and
forming the dielectric layer on the second portion.
However, Lee et al. teach a fabricating process of a Shallow Trench Isolation, wherein the method comprising: forming a liner 130 in the trench after forming the pad layer; performing a nitridation process to divide the liner into a first portion 130 and a second portion 132; and forming the dielectric layer 142 on the second portion (¶ 0034-0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Huang et al., Li et al., TAKAHASHI et al. and Lee et al. to form the liner layers according to the teachings of Lee et al. with a motivation of 

Regarding claim 6, Huang et al., Li et al., TAKAHASHI et al. and Lee et al. further teach the method of claim 5, wherein the second portion 132 comprises nitrogen ions (Lee et al., ¶ 0036).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Li et al., TAKAHASHI et al. and Lee et al. as applied to claim 5 above, and further in view of Tong et al. (US 20140353795 A1) of record and Kanda (US 20070054423 A1) of record.

Regarding claim 7, Huang et al., Li et al., TAKAHASHI et al. and Lee et al. teach all the limitations described in claim 5.
But Huang et al., Li et al., TAKAHASHI et al. and Lee et al. are silent upon the provision of wherein the method further comprising: performing an in-situ steam generation (ISSG) process to form the liner.
However, Tong et al. teach a fabricating process of a Shallow Trench Isolation, wherein the method further comprising: performing an in-situ steam generation (ISSG) process to form the liner. (¶ 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Huang et al., Li et al., TAKAHASHI et al. and Lee et al. and Tong et al. to form the oxide liner layer using ISSG process according to the teachings of Lee et al. as ‘The ISSG technique has an advantage over the conventional dry-oxidation technique etc. in that the resultant silicon oxide film has a uniform thickness’. See Kanda, ¶ 0004.
Examiner’s Note
In above rejection, the primary prior art Huang et al. can be replaced by any one of the below arts:
Hsieh; Wei-Che et al.		US 20190355570 A1
Wang; Tsan-Chun et al.	US 9824937 B1
Peng; Chih-Tang et al.	US 20140231919 A1
Chou; Chia-Cheng et al.	US 9754822 B1
There are plenty of arts available to replace secondary prior art Li et al. Some are mentioned below:
Yang; Cheng-Yu et al.	US 20200135574 A1
Wang; Shiang-Bau et al.	US 20200105583 A1
Yu; De-Wei et al.		US 20200044048 A1
HUANG; YU-LIEN et al.	US 20150243659 A1
Sinha; Nishant et al.		US 20100003782 A1
TAKAHASHI; Hiroyuki et al.	US 20160247690 A1.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMAD M HOQUE/Examiner, Art Unit 2817